Case: 19-12533       Date Filed: 07/25/2019       Page: 1 of 13


                                                                                     >38%/,6+@


                      ,1 7+( 81,7(' 67$7(6 &2857 2) $33($/6

                               )25 7+( (/(9(17+ &,5&8,7

                                 BBBBBBBBBBBBBBBBBBBBBBBB

                                       1R )
                                 BBBBBBBBBBBBBBBBBBBBBBBB

,1 5( 8/<66(6 &$1121

                                                                                       3HWLWLRQHU

                                BBBBBBBBBBBBBBBBBBBBBBBBBB

                      $SSOLFDWLRQ IRU /HDYH WR )LOH D 6HFRQG RU 6XFFHVVLYH
                                 0RWLRQ WR 9DFDWH 6HW $VLGH
                           RU &RUUHFW 6HQWHQFH  86&   K
                                BBBBBBBBBBBBBBBBBBBBBBBBB


%HIRUH 7-2)/$7 +8// DQG -8/,( &$51(6 &LUFXLW -XGJHV

% < 7 + ( 3 $ 1 ( /

       3XUVXDQW WR  86&   K DQG  E  $  8O\VVHV &DQQRQ KDV ILOHG DQ

DSSOLFDWLRQ VHHNLQJ DQ RUGHU DXWKRUL]LQJ WKH GLVWULFW FRXUW WR FRQVLGHU D VHFRQG RU VXFFHVVLYH

PRWLRQ WR YDFDWH VHW DVLGH RU FRUUHFW KLV IHGHUDO VHQWHQFH  86&   6XFK DXWKRUL]DWLRQ

PD\ EH JUDQWHG RQO\ LI WKLV &RXUW FHUWLILHV WKDW WKH VHFRQG RU VXFFHVVLYH PRWLRQ FRQWDLQV D FODLP

LQYROYLQJ

                QHZO\ GLVFRYHUHG HYLGHQFH WKDW LI SURYHQ DQG YLHZHG LQ OLJKW RI WKH
       HYLGHQFH DV D ZKROH ZRXOG EH VXIILFLHQW WR HVWDEOLVK E\ FOHDU DQG FRQYLQFLQJ
       HYLGHQFH WKDW QR UHDVRQDEOH IDFWILQGHU ZRXOG KDYH IRXQG WKH PRYDQW JXLOW\ RI WKH
       RIIHQVH RU

                D QHZ UXOH RI FRQVWLWXWLRQDO ODZ PDGH UHWURDFWLYH WR FDVHV RQ FROODWHUDO
       UHYLHZ E\ WKH 6XSUHPH &RXUW WKDW ZDV SUHYLRXVO\ XQDYDLODEOH
                Case: 19-12533        Date Filed: 07/25/2019        Page: 2 of 13


 86&   K  ³7KH FRXUW RI DSSHDOV PD\ DXWKRUL]H WKH ILOLQJ RI D VHFRQG RU VXFFHVVLYH

DSSOLFDWLRQ RQO\ LI LW GHWHUPLQHV WKDW WKH DSSOLFDWLRQ PDNHV D SULPD IDFLH VKRZLQJ WKDW WKH

DSSOLFDWLRQ VDWLVILHV WKH UHTXLUHPHQWV RI WKLV VXEVHFWLRQ´ Id.   E  &  see also Jordan v.

Sec’y, Dep’t of Corrs.  )G   WK &LU           H[SODLQLQJ WKDW WKLV &RXUW¶V

GHWHUPLQDWLRQ WKDW DQ DSSOLFDQW KDV PDGH D prima facie VKRZLQJ WKDW WKH VWDWXWRU\ FULWHULD KDYH

EHHQ PHW LV VLPSO\ D WKUHVKROG GHWHUPLQDWLRQ 

                                      , %$&.*5281'

       $V D EULHI IDFWXDO EDFNJURXQG &DQQRQ DQG VHYHUDO FRGHIHQGDQWV ZHUH FKDUJHG ZLWK

PXOWLSOH GUXJ ILUHDUP FDUMDFNLQJ DQG +REEV $FW UREEHU\ RIIHQVHV VWHPPLQJ IURP D VHULHV RI

WKUHH DUPHG KRPH LQYDVLRQV LQ 0LDPL'DGH &RXQW\ LQ WKH VXPPHU RI  &DQQRQ DQG KLV

FRGHIHQGDQWV WDUJHWHG WKH KRPHV RI NQRZQ GUXJ GHDOHUV EHFDXVH WKH\ ZHUH OLNHO\ WR FRQWDLQ ODUJH

TXDQWLWLHV RI GUXJV DQG FDVK 'XULQJ WKH UREEHULHV WKH GHIHQGDQWV ZKLOH DUPHG IRUFHG WKHLU ZD\

LQWR WKH KRPHV WLHG XS DQG SLVWROZKLSSHG WKH RFFXSDQWV UDQVDFNHG WKH KRPHV DQG WRRN FDVK

MHZHOU\ YHKLFOHV DQG GUXJV LQFOXGLQJ PDULMXDQD RU FRFDLQH &DQQRQ SDUWLFLSDWHG LQ WKH ILUVW DQG

WKLUG RI WKH WKUHH KRPH LQYDVLRQV DQG UREEHULHV &DQQRQ DQG KLV FRGHIHQGDQWV¶ UREEHULHV DQG

GUXJ FULPHV DUH LQWHUWZLQHG DV WKH\ ZHUH UREELQJ RWKHU GUXJ GHDOHUV¶ VWDVK KRXVHV LQ RUGHU WR VWHDO

WKH GUXJV DQG WKHQ GLVWULEXWH WKH GUXJV VWROHQ ,Q RQH KRPH LQYDVLRQ DQG UREEHU\ WZR FDUV ZHUH

DOVR VWROHQ ZKLFK UHVXOWHG LQ FDUMDFNLQJ FKDUJHV WRR

       %\ VXSHUVHGLQJ LQGLFWPHQW &DQQRQ ZDV FKDUJHG ZLWK WKUHH RYHUODSSLQJ FRQVSLUDFLHV DOO

RFFXUULQJ EHWZHHQ -XQH   DQG 6HSWHPEHU    FRQVSLUDF\ WR SRVVHVV ZLWK LQWHQW WR

GLVWULEXWH FRFDLQH DQG PDULMXDQD LQ YLRODWLRQ RI  86&   &RXQW    FRQVSLUDF\ WR

FRPPLW +REEV $FW UREEHU\ LQ YLRODWLRQ RI  86&   D &RXQW   DQG  FRQVSLUDF\ WR

XVH D ILUHDUP GXULQJ DQG LQ UHODWLRQ WR DQG SRVVHVV D ILUHDUP LQ IXUWKHUDQFH RI D FULPH RI YLROHQFH

                                                 
                Case: 19-12533        Date Filed: 07/25/2019        Page: 3 of 13


DQG D GUXJWUDIILFNLQJ FULPH QDPHO\ WKH FULPHV ³DV VHW IRUWK LQ &RXQWV         

DQG ´ LQ YLRODWLRQ RI  86&   F      R &RXQW  

       ,Q DGGLWLRQ LQ FRQQHFWLRQ ZLWK WKH ILUVW KRPH LQYDVLRQ RQ -XQH   &DQQRQ ZDV

FKDUJHG ZLWK  DWWHPSWLQJ WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH  NLORJUDPV RU PRUH RI FRFDLQH LQ

YLRODWLRQ RI  86&   D   &RXQW    +REEV $FW UREEHU\ RI 2* DQG 5* LQ YLRODWLRQ

RI   D &RXQW   DQG  XVLQJ D ILUHDUP GXULQJ DQG LQ UHODWLRQ WR DQG SRVVHVVLQJ D ILUHDUP

LQ IXUWKHUDQFH RI D FULPH RI YLROHQFH DQG D GUXJWUDIILFNLQJ FULPH QDPHO\ WKH FULPHV VHW IRUWK LQ

&RXQWV  DQG  LQ YLRODWLRQ RI   F &RXQW  

       ,Q FRQQHFWLRQ ZLWK WKH ODVW KRPH LQYDVLRQ RQ 6HSWHPEHU   &DQQRQ ZDV FKDUJHG

ZLWK  SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH PDULMXDQD LQ YLRODWLRQ RI   D         &RXQW  

 +REEV $FW UREEHU\ RI -* DQG 9) LQ YLRODWLRQ RI   D &RXQW    WZR FRXQWV RI

FDUMDFNLQJ LQ YLRODWLRQ RI  86&   &RXQWV  DQG   DQG  XVLQJ D ILUHDUP GXULQJ

DQG LQ UHODWLRQ WR DQG SRVVHVVLQJ D ILUHDUP LQ IXUWKHUDQFH RI D FULPH RI YLROHQFH DQG D GUXJ

WUDIILFNLQJ FULPH QDPHO\ WKH FULPHV VHW IRUWK LQ &RXQWV    DQG  LQ YLRODWLRQ RI   F

&RXQW   &DQQRQ ZDV DOVR FKDUJHG ZLWK SRVVHVVLRQ RI D ILUHDUP E\ D FRQYLFWHG IHORQ LQ

YLRODWLRQ RI  86&   J  &RXQW  

       $IWHU D WULDO WKH MXU\ UHWXUQHG D JHQHUDO YHUGLFW ILQGLQJ &DQQRQ JXLOW\ DV FKDUJHG RQ DOO

FRXQWV 1RWZLWKVWDQGLQJ WKH YHUGLFW WKH GLVWULFW FRXUW JUDQWHG &DQQRQ¶V 5XOH  PRWLRQ IRU

MXGJPHQW RI DFTXLWWDO DV WR &RXQWV  DQG  WKH WZR +REEV $FW UREEHULHV RQ -XQH   DQG

6HSWHPEHU   EHFDXVH WKH JRYHUQPHQW KDG QRW VKRZQ WKDW WKH WKHIW RI WKH LWHPV IURP WKHVH




       
         $V WR WKH VHFRQG KRPH LQYDVLRQ DQG UREEHU\ &DQQRQ ZDV QRW FKDUJHG LQ &RXQWV  
DQG  ZKLFK ZHUH WKH   D  GUXJ +REEV $FW UREEHU\ DQG   F ILUHDUP RIIHQVHV
UHODWHG WR WKDW VHFRQG KRPH LQYDVLRQ FRPPLWWHG E\ VRPH RI KLV FRGHIHQGDQWV RQ $XJXVW  
                                               
                 Case: 19-12533       Date Filed: 07/25/2019       Page: 4 of 13


LQGLYLGXDO UHVLGHQFHV VDWLVILHG WKH PLQLPDO LPSDFW RQ FRPPHUFH WKUHVKROG 7KH GLVWULFW FRXUW WKHQ

VHQWHQFHG &DQQRQ WR D WRWDO WHUP RI  PRQWKV¶ LPSULVRQPHQW FRQVLVWLQJ RI FRQFXUUHQW VHQWHQFHV

RI  PRQWKV DV WR &RXQWV  DQG   PRQWKV DV WR &RXQWV  DQG   PRQWKV DV WR &RXQW 

DQG  PRQWKV DV WR &RXQWV   DQG  IROORZHG E\ FRQVHFXWLYH VHQWHQFHV RI  PRQWKV DV

WR &RXQW  DQG  PRQWKV DV WR &RXQW 

        ,Q KLV GLUHFW DSSHDO &DQQRQ UDLVHG WZR DOOHJHG WULDO HUURUV UHODWLQJ WR WKH DGPLVVLRQ RI

HYLGHQFH RI SULRU FULPHV &DQQRQ GLG QRW UDLVH DQ\ LVVXH DV WR KLV   F DQG R FRQYLFWLRQV RQ

&RXQWV   DQG  WKH YDOLGLW\ RU VXIILFLHQF\ RI WKH LQGLFWPHQW DV WR WKRVH   F DQG R FRXQWV

RU WKH MXU\¶V JHQHUDO YHUGLFW 7KLV &RXUW DIILUPHG &DQQRQ¶V FRQYLFWLRQV DQG VHQWHQFHV DQG WKH

6XSUHPH &RXUW GHQLHG KLV SHWLWLRQ IRU ZULW RI certiorari United States v. Cannon  ) $SS¶[

 WDEOH WK &LU XQSXEOLVKHG  cert. denied  86   6 &W   

        ,Q  &DQQRQ ILOHG KLV RULJLQDO   PRWLRQ UDLVLQJ IRXU LQHIIHFWLYH DVVLVWDQFH RI

FRXQVHO FODLPV &DQQRQ GLG QRW UDLVH DQ\ LVVXH DV WR KLV   F DQG R FRQYLFWLRQV RQ &RXQWV

  DQG  WKH YDOLGLW\ RU VXIILFLHQF\ RI WKH LQGLFWPHQW DV WR WKRVH   F DQG R FRXQWV RU WKH

MXU\¶V JHQHUDO YHUGLFW 7KH GLVWULFW FRXUW GHQLHG &DQQRQ¶V   PRWLRQ RQ WKH PHULWV DQG WKH

GLVWULFW FRXUW DQG WKLV &RXUW GHQLHG &DQQRQ D FHUWLILFDWH RI DSSHDODELOLW\ &DQQRQ GLG QRW ILOH D

SHWLWLRQ IRU ZULW RI certiorari

        &DQQRQ WKHQ ILOHG IRXU SULRU DSSOLFDWLRQV WR ILOH VXFFHVVLYH   PRWLRQV ,Q 

&DQQRQ ILOHG KLV ILUVW DQG VHFRQG VXFFHVVLYH DSSOLFDWLRQV VHHNLQJ WR FKDOOHQJH KLV HQKDQFHG

FRQFXUUHQW VHQWHQFH RQ &RXQW  XQGHU WKH $UPHG &DUHHU &ULPLQDO $FW ³$&&$´   86&

  H  EDVHG RQ Johnson v. United States  86 BB  6 &W    7KLV &RXUW

GHQLHG WKHVH DSSOLFDWLRQV DV &DQQRQ KDG DW OHDVW WKUHH TXDOLI\LQJ SULRU GUXJ DQG YLROHQW IHORQ\

FRQYLFWLRQV ZLWKRXW UHJDUG WR WKH UHVLGXDO FODXVH In re Cannon 1R  WK &LU $SU 

                                                 
                 Case: 19-12533       Date Filed: 07/25/2019      Page: 5 of 13


  In re Cannon 1R  WK &LU -XO\    ,Q -XO\  &DQQRQ ILOHG KLV WKLUG

VXFFHVVLYH DSSOLFDWLRQ VHHNLQJ WR  UDLVH WKH VDPH Johnson FODLP FKDOOHQJLQJ KLV $&&$

HQKDQFHG FRQFXUUHQW VHQWHQFH RQ &RXQW   FKDOOHQJH IRU WKH ILUVW WLPH KLV   F            R

ILUHDUP FRQYLFWLRQV LQ &RXQWV   DQG  EHFDXVH VRPH RI KLV SUHGLFDWH FULPHV IRU WKH ILUHDUP

FRQYLFWLRQV²FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\ DQG +REEV $FW UREEHU\²ZHUH QRW FULPHV

RI YLROHQFH DQG  FKDOOHQJH KLV LQGLFWPHQW FKDUJLQJ PXOWLSOH SUHGLFDWH FULPHV LQ D VLQJOH

  F FRXQW 7KLV &RXUW GHQLHG WKLV DSSOLFDWLRQ RQ WKH JURXQGV WKDW Johnson GLG QRW LQYDOLGDWH

WKH UHVLGXDO FODXVH LQ   F  %  DQG WKH 6XSUHPH &RXUW¶V GHFLVLRQ LQ Alleyne v. United States

 86   6 &W    GRHV QRW DSSO\ UHWURDFWLYHO\ FLWLQJ Jeanty v. Warden, FCI-

Miami  )G   WK &LU   In re Cannon 1R  WK &LU -XO\ 

 

         7KHQ LQ -XO\  &DQQRQ ILOHG KLV IRXUWK VXFFHVVLYH DSSOLFDWLRQ VHHNLQJ WR FKDOOHQJH

KLV   F      R ILUHDUP FRQYLFWLRQV EHFDXVH KH ZDV FKDUJHG LQ D GXSOLFLWRXV LQGLFWPHQW DQG

VRPH RI KLV SUHGLFDWH FULPHV IRU WKH ILUHDUP FRQYLFWLRQV²FRQVSLUDF\ WR FRPPLW +REEV $FW

UREEHU\ DQG +REEV $FW UREEHU\²QR ORQJHU TXDOLILHG DV FULPHV RI YLROHQFH LQ OLJKW RI Sessions v.

Dimaya  86 BB  6 &W    ZKLFK ZH DOVR GHQLHG In re Cannon 1R 

WK &LU 'HF    ,Q WKH PRVW UHFHQW SULRU RUGHU WKLV &RXUW H[SODLQHG inter alia WKDW LQ

OLJKW RI RXU SUHFHGHQW Dimaya GLG QRW LQYDOLGDWH WKH UHVLGXDO FODXVH LQ   F  % DQG WKDW

&DQQRQ¶V RWKHU FKDOOHQJHV WR WKH   F DQG R FRXQWV &RXQWV   DQG  LQ KLV LQGLFWPHQW

DUH QRW EDVHG RQ D QHZ UXOH RI FRQVWLWXWLRQDO ODZ PDGH UHWURDFWLYH E\ WKH 6XSUHPH &RXUW WR FDVHV

RQ FROODWHUDO UHYLHZ




                                                
                Case: 19-12533       Date Filed: 07/25/2019       Page: 6 of 13


                                ,, &855(17 $33/,&$7,21

$     United States v. Davis

       ,Q KLV FXUUHQW DSSOLFDWLRQ &DQQRQ FKDOOHQJHV KLV   F DQG R ILUHDUP FRQYLFWLRQV LQ

&RXQWV   DQG  RI WKH LQGLFWPHQW RQ WKH EDVLV WKDW RQH RI WKH XQGHUO\LQJ SUHGLFDWHV²

FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\²QR ORQJHU TXDOLILHV DV D FULPH RI YLROHQFH XQGHU WKH

UHVLGXDO FODXVH RI   F  %  LQ OLJKW RI United States v. Davis  86 BB  6 &W 

  ZKLFK KHOG WKDW   F  % LV XQFRQVWLWXWLRQDOO\ YDJXH See Davis  86 DW BB

 6 &W DW  &DQQRQ LQGLFDWHV WKDW KLV FODLP LV EDVHG RQ QHZ UXOHV RI FRQVWLWXWLRQDO ODZ LQ

Davis DQG Dimaya +H IXUWKHU DVVHUWV WKDW KLV LQGLFWPHQW ³FKDUJHG PXOWLSOH SUHGLFDWH RIIHQVHV

LQ D VLQJOH   F DQG   R FRXQW´ DQG WKDW ³WKH SUHGLFDWH RIIHQVH RU XQGHUO\LQJ FULPH RI

YLROHQFH XVHG ZDV QRW VSHFLILHG DQG HDVLO\ FRXOG EH IRU FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\´

       &DQQRQ¶V SURSRVHG Davis FODLP PHHWV WKH VWDWXWRU\ FULWHULD RI   K  EHFDXVH Davis

DQQRXQFHG D QHZ UXOH RI FRQVWLWXWLRQDO ODZ DQG LV UHWURDFWLYHO\ DSSOLFDEOH WR FDVHV RQ FROODWHUDO

UHYLHZ See In re Hammoud BBB )G BBBB  1R   :/  DW  WK

&LU -XO\    )XUWKHU &DQQRQ¶V SURSRVHG Davis FODLP LV QRW EDUUHG XQGHU In re Baptiste

 )G   WK &LU  FRQFOXGLQJ WKDW D UHSHDW   FODLP WKDW ZDV UDLVHG

DQG UHMHFWHG LQ D SULRU VXFFHVVLYH DSSOLFDWLRQ LV EDUUHG E\   E   See id. DW  $V WKLV

&RXUW H[SODLQHG LQ In re Hammoud ³>D@OWKRXJK WKH UDWLRQDOH XQGHUO\LQJ Johnson DQG Dimaya´ RQ

ZKLFK &DQQRQ¶V SULRU VXFFHVVLYH DSSOLFDWLRQV ZHUH EDVHG ³LV WKH VDPH UDWLRQDOH WKDW XQGHUOLHV

Davis´ RQ ZKLFK &DQQRQ¶V FXUUHQW DSSOLFDWLRQ LV EDVHG In re Baptiste GRHV QRW EDU &DQQRQ¶V



       
        &DQQRQ¶V UHOLDQFH RQ Dimaya WR VXSSRUW KLV   F FKDOOHQJH LV PLVSODFHG DV Dimaya
LQYROYHG  86&   E  QRW   F  7KXV &DQQRQ¶V FXUUHQW FODLP LV EHVW LQWHUSUHWHG DV D
Davis FODLP 7KLV LV IDYRUDEOH WR &DQQRQ DV WKH WLPH SHULRG KDV QRZ H[SLUHG RQ KLV Dimaya
FODLP
                                              
                   Case: 19-12533    Date Filed: 07/25/2019       Page: 7 of 13


FXUUHQW DavisEDVHG DSSOLFDWLRQ EHFDXVH ³Davis DQQRXQFHG D QHZ VXEVWDQWLYH UXOH RI FRQVWLWXWLRQDO

ODZ LQ LWV RZQ ULJKW VHSDUDWH DQG DSDUW IURP DOEHLW SULPDULO\ EDVHG RQ Johnson DQG Dimaya´

See id. 7KXV &DQQRQ¶V FXUUHQW DSSOLFDWLRQ VHHNV WR DVVHUW D QHZ Davis FODLP QRW D Johnson RU

Dimaya FODLP DQG LV QRW EDUUHG E\ In re Baptiste See id.

       (YHQ WKRXJK &DQQRQ FLWHV Davis ZH VWLOO PXVW GHWHUPLQH ZKHWKHU &DQQRQ¶V FXUUHQW

VXFFHVVLYH DSSOLFDWLRQ KDV PDGH D SULPD IDFLH VKRZLQJ DV WR KLV SXUSRUWHG Davis FODLP :H

UHFRJQL]H WKDW &DQQRQ DUJXHV WKDW  KLV ILUHDUP   F DQG   R FRXQWV LQ &RXQWV   DQG

 DOOHJHG PXOWLSOH SUHGLFDWHV  DOWKRXJK KLV GUXJ WUDIILFNLQJ DQG VXEVWDQWLYH +REEV $FW UREEHU\

SUHGLFDWHV TXDOLI\ WKH ODWWHU XQGHU   F  $ ¶V HOHPHQWV FODXVH WKH SUHGLFDWH FULPH RI

YLROHQFH XVHG ZDV QRW VSHFLILHG DQG FRXOG KDYH EHHQ IRU FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\

DQG  FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\ QR ORQJHU TXDOLILHV XQGHU   F  % ¶V

UHVLGXDO FODXVH

       :KLOH &DQQRQ KDV QRW FLWHG WKLV FDVH ZH DUH PLQGIXO RI RXU ³SULPD IDFLH VKRZLQJ´ GHFLVLRQ

LQ In re Gomez  )G   WK &LU   In re Gomez LQYROYHG WKLV EDFNJURXQG




       
         7R WKH H[WHQW &DQQRQ VHHNV WR EULQJ D FODLP LQGHSHQGHQW RI Davis WKDW KLV LQGLFWPHQW LV
GXSOLFLWRXV EHFDXVH RI PXOWLSOH SUHGLFDWHV LQ RQH FRXQW &DQQRQ KDV DOUHDG\ XQVXFFHVVIXOO\
VRXJKW WR EULQJ VXFK D GHIHFWLYH LQGLFWPHQW FODLP LQ WZR RI KLV SULRU VXFFHVVLYH DSSOLFDWLRQV ,Q
GHQ\LQJ WKRVH SULRU VXFFHVVLYH DSSOLFDWLRQV WKLV &RXUW H[SODLQHG WKDW VXFK D FODLP LV QRW EDVHG
RQ D QHZ UXOH RI FRQVWLWXWLRQDO ODZ PDGH UHWURDFWLYH E\ WKH 6XSUHPH &RXUW WR FDVHV RQ FROODWHUDO
UHYLHZ See In re Cannon 1R  WK &LU -XO\    In re Cannon 1R 
 WK &LU 'HF    see also Jeanty  )G DW  FRQFOXGLQJ WKH 6XSUHPH
&RXUW¶V GHFLVLRQ LQ Alleyne GRHV QRW DSSO\ UHWURDFWLYHO\ RQ FROODWHUDO UHYLHZ   86&
  K   7KHUHIRUH DQ\ LQGHSHQGHQW GXSOLFLWRXV LQGLFWPHQW FODLP DUJXDEO\ LV EDUUHG E\
In re Baptiste See In re Baptiste  )G DW 
        $OWHUQDWLYHO\ HYHQ LI &DQQRQ¶V LQGHSHQGHQW GHIHFWLYH LQGLFWPHQW FODLP LV QRW EDUUHG E\
In re Baptiste LW PXVW EH GHQLHG EHFDXVH WKLV &RXUW KDV KHOG WKDW Alleyne LV QRW UHWURDFWLYHO\
DSSOLFDEOH RQ FROODWHUDO UHYLHZ Jeanty  )G DW  DQG &DQQRQ¶V LQGHSHQGHQW GHIHFWLYH
LQGLFWPHQW FODLP GRHV QRW LQYROYH D QHZ UXOH RI FRQVWLWXWLRQDO ODZ PDGH UHWURDFWLYH WR FDVHV RQ
FROODWHUDO UHYLHZ E\ WKH 6XSUHPH &RXUW DQG WKXV GRHV QRW VDWLVI\ WKH FULWHULD RI   K  
                                                 
                Case: 19-12533        Date Filed: 07/25/2019         Page: 8 of 13


 WKH   F FRXQW UHIHUHQFHG IRXU SUHGLFDWH RIIHQVHV FRQVSLUDF\ WR FRPPLW +REEV $FW

UREEHU\ DWWHPSWHG +REEV $FW UREEHU\ DQG WZR GUXJWUDIILFNLQJ FULPHV  DQG WKHUH ZDV D JHQHUDO

MXU\ YHUGLFW RQ WKDW FRXQW  RXU SUHFHGHQWV KDG QRW \HW LQGLFDWHG ZKHWKHU D FRQVSLUDF\ WR FRPPLW

+REEV $FW UREEHU\ RU DQ DWWHPSWHG +REEV $FW UREEHU\ TXDOLILHG XQGHU WKH HOHPHQWV FODXVH DQG

 IRU VHYHUDO UHDVRQV LW ZDV XQFOHDU ZKLFK FULPH RU FULPHV VHUYHG DV WKH SUHGLFDWH RIIHQVH IRU

*RPH]¶V FRQYLFWLRQ XQGHU   F   )G DW  2XU &RXUW FRQFOXGHG WKDW *RPH] KDG

PDGH D SULPD IDFLH VKRZLQJ KLV FRQYLFWLRQ PD\ LPSOLFDWH   F  % ¶V UHVLGXDO FODXVH DQG

Johnson Id.  ,Q NHHSLQJ ZLWK WKLV SULPD IDFLH WKUHVKROG GHWHUPLQDWLRQ WKH &RXUW LQ In re

Gomez DOVR VDLG ³,W LV WKH MRE RI WKH GLVWULFW FRXUW WR GHFLGH HYHU\ DVSHFW RI *RPH]¶V PRWLRQ µIUHVK

RU LQ WKH OHJDO YHUQDFXODU de novo´¶ Id. DW  TXRWLQJ LQ SDUW Jordan  )G DW   see

also In re Moore  )G   WK &LU  

       $IWHU In re Gomez LQ  WKLV &RXUW LQ  KHOG WKDW DWWHPSWHG +REEV $FW UREEHU\

TXDOLILHV DV D FULPH RI YLROHQFH XQGHU   F  $ ¶V HOHPHQWV FODXVH ZLWKRXW UHVRUW WR WKH

UHVLGXDO FODXVH See United States v. St. Hubert  )G   WK &LU  

1RQHWKHOHVV In re Gomez KHOSV LOOXVWUDWH ZKDW FRQVWLWXWHV D SULPD IDFLH VKRZLQJ WKDW D   F

ILUHDUP FRQYLFWLRQ PD\ LPSOLFDWH   F  % ¶V UHVLGXDO FODXVH DQG Davis :H QRZ WXUQ WR

&DQQRQ¶V WKUHH ILUHDUP FRQYLFWLRQV

%     &RXQWV  DQG 

       $V WR &DQQRQ¶V WZR   F ILUHDUP FRQYLFWLRQV LQ &RXQWV  DQG  &DQQRQ KDV IDLOHG WR

PDNH D SULPD IDFLH VKRZLQJ WKDW KH LV HQWLWOHG WR UHOLHI XQGHU Davis 7KLV LV VR EHFDXVH WKH +REEV




       
        %HFDXVH In re Gomez KHOG RQO\ WKDW WKH SHWLWLRQHU¶V DSSOLFDWLRQ KDG PDGH D SULPD IDFLH
VKRZLQJ RI D SRWHQWLDO JohnsonFRQVWLWXWLRQDO FODLP ZH DOVR UHFRJQL]H WKDW WKUHVKROG
GHWHUPLQDWLRQ ZDV QRW D ILQDO PHULWV GHWHUPLQDWLRQ
                                                
                Case: 19-12533       Date Filed: 07/25/2019       Page: 9 of 13


$FW UREEHU\ FRQVSLUDF\ LQ &RXQW  ZDV QRW D SUHGLFDWH RIIHQVH LQ &RXQWV  DQG  ,QVWHDG WKH

RQO\ SUHGLFDWHV FKDUJHG LQ &RXQWV  DQG  ZHUH DWWHPSW WR SRVVHVV DQG SRVVHVVLRQ RI FRFDLQH RU

PDULMXDQD ZLWK LQWHQW WR GLVWULEXWH VXEVWDQWLYH +REEV $FW UREEHU\ DQG FDUMDFNLQJ DOO RI ZKLFK

DUH TXDOLI\LQJ SUHGLFDWHV ZLWKRXW UHVRUW WR   F  % ¶V QRZYRLG UHVLGXDO FODXVH See In re

Saint Fleur  )G   WK &LU         FRQFOXGLQJ WKDW +REEV $FW UREEHU\ LQ

YLRODWLRQ RI  86&   D TXDOLILHV DV D FULPH RI YLROHQFH XQGHU   F  $ ¶V HOHPHQWV

FODXVH  In re Smith  )G   WK &LU         FRQFOXGLQJ WKDW FDUMDFNLQJ LQ

YLRODWLRQ RI  86&   TXDOLILHV DV D FULPH RI YLROHQFH XQGHU   F  $ ¶V HOHPHQWV

FODXVH   United States v. Rivera  )G   WK &LU          FRQFOXGLQJ WKDW

SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH D FRQWUROOHG VXEVWDQFH LQ YLRODWLRQ RI  86&   D 

TXDOLILHV DV D GUXJ WUDIILFNLQJ FULPH XQGHU  86&   F  

&     &RXQW 

       $V WR &DQQRQ¶V   R ILUHDUP FRQVSLUDF\ FRQYLFWLRQ &RXQW  UHIHUHQFHG PXOWLSOH

GLVWLQFW SUHGLFDWH RIIHQVHV LQFOXGLQJ WZR FDUMDFNLQJV IRXU GUXJ FULPHV DQG RQH FRQVSLUDF\ WR




       
         2WKHU FLUFXLWV KDYH OLNHZLVH KHOG WKDW VXEVWDQWLYH +REEV $FW UREEHU\ TXDOLILHV DV D FULPH
RI YLROHQFH XQGHU WKH HOHPHQWV FODXVH LQ   F  $  See United States v. Melgar-Cabrera
 )G   WK &LU  cert. denied  6 &W    Diaz v. United States
 )G   WK &LU   United States v. Gooch  )G   WK &LU 
cert. denied  6 &W    United States v. Rivera  )G   WK &LU 
cert. denied  6 &W   
       
         2WKHU FLUFXLWV VLPLODUO\ KDYH KHOG WKDW FDUMDFNLQJ TXDOLILHV XQGHU   F  $ ¶V
HOHPHQWV FODXVH See United States v. Jackson  )G   WK &LU  KROGLQJ
IHGHUDO FDUMDFNLQJ XQGHU   FDWHJRULFDOO\ TXDOLILHV DV D FULPH RI YLROHQFH XQGHU
  F  $ ¶V HOHPHQWV FODXVH  United States v. Cruz-Rivera  )G   VW &LU
  cert. denied  6 &W    United States v. Gutierrez  )G  
 WK &LU   cert. denied  6 &W    United States v. Jones  )G  
 Q WK &LU  cert. denied  6 &W    United States v. Evans  )G 
 WK &LU  cert. denied  6 &W   
                                                  
               Case: 19-12533        Date Filed: 07/25/2019        Page: 10 of 13


FRPPLW +REEV $FW UREEHULHV RI GUXJ VWDVK KRXVHV 7KH MXU\ UHWXUQHG D JHQHUDO MXU\ YHUGLFW 7KH

GUXJ FULPHV DQG FDUMDFNLQJ TXDOLI\ ZLWKRXW UHVRUW WR   F  % ¶V UHVLGXDO FODXVH +RZHYHU

WKLV &RXUW KDV QRW GHFLGHG ZKHWKHU FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\ FDWHJRULFDOO\

TXDOLILHV DV D FULPH RI YLROHQFH XQGHU   F  $ ¶V HOHPHQWV FODXVH            $V QRWHG DERYH

&DQQRQ¶V SUHGLFDWH FULPHV VHHP LQH[WULFDEO\ LQWHUWZLQHG ,Q RWKHU ZRUGV LW LV GLIILFXOW WR VHH KRZ

D MXU\ ZRXOG KDYH FRQFOXGHG WKDW &DQQRQ ZDV JXLOW\ RI XVLQJ D ILUHDUP GXULQJ DQG LQ IXUWKHUDQFH

RI WKH XQGHUO\LQJ +REEV $FW SUHGLFDWHV ZLWKRXW DW WKH VDPH WLPH DOVR FRQFOXGLQJ WKDW KH GLG VR

GXULQJ DQG LQ IXUWKHUDQFH RI WKH XQGHUO\LQJ GUXJ DQG FDUMDFNLQJ SUHGLFDWHV 1HYHUWKHOHVV EDVHG

RQ WKH OLPLWHG UHFRUG EHIRUH XV LW LV VRPHZKDW XQFOHDU ZKLFK FULPH RU FULPHV VHUYHG DV WKH

SUHGLFDWH RIIHQVH IRU &DQQRQ¶V   R FRQYLFWLRQ LQ &RXQW  :H WKHUHIRUH FRQFOXGH WKDW

&DQQRQ KDV PDGH D SULPD IDFLH VKRZLQJ WKDW KLV FODLP VDWLVILHV WKH VWDWXWRU\ FULWHULD RI

  K  RQ WKH EDVLV WKDW KLV   R FRQYLFWLRQ LQ &RXQW  PD\²QRW WKDW LW GRHV²LPSOLFDWH

  F  % ¶V UHVLGXDO FODXVH DQG Davis See  86&   E  &   K  

       :H DOVR SRLQW RXW WKDW UHJDUGOHVV RI ZKHWKHU &DQQRQ¶V FRQVSLUDF\ WR FRPPLW +REEV $FW

UREEHU\ FDWHJRULFDOO\ TXDOLILHV DV D FULPH RI YLROHQFH XQGHU   F  $ ¶V HOHPHQWV FODXVH

&DQQRQ¶V RWKHU FKDUJHG SUHGLFDWHV²SRVVHVVLRQ RI GUXJV ZLWK LQWHQW WR GLVWULEXWH DQG FDUMDFNLQJ²

GR QRW UDLVH UHVLGXDOFODXVH LVVXHV DQG UHPDLQ YDOLG   F SUHGLFDWHV DIWHU Davis (YHQ LI WKH

GLVWULFW FRXUW FRQFOXGHV WKDW D FRQVSLUDF\ WR FRPPLW +REEV $FW UREEHU\ FRQVWLWXWHV D SUHGLFDWH

FULPH XQGHU   F RQO\ XQGHU WKH VWDWXWH¶V QRZ LQYDOLG UHVLGXDO FODXVH &DQQRQ DV WKH PRYDQW

VWLOO EHDUV WKH EXUGHQ RI SURYLQJ WKH OLNHOLKRRG WKDW WKH MXU\ EDVHG LWV YHUGLFW RI JXLOW\ LQ &RXQW 

VROHO\ RQ WKH +REEV $FW FRQVSLUDF\ DQG QRW DOVR RQ RQH RI WKH RWKHU YDOLG SUHGLFDWH RIIHQVHV

LGHQWLILHG LQ WKH FRXQW IRXU GUXJ FULPHV DQG WZR FDUMDFNLQJV  See Beeman v. United States 

)G   WK &LU  UHVWLQJ RQ D ORQJ OLQH RI FDVH DXWKRULW\ LWV FRQFOXVLRQ WKDW D

                                                 
               Case: 19-12533        Date Filed: 07/25/2019       Page: 11 of 13


Johnson   PRYDQW ³EHDUV WKH EXUGHQ WR SURYH WKH FODLPV LQ KLV   PRWLRQ´  In re Moore

 )G DW  WK &LU  FROOHFWLQJ FDVHV FRQFOXGLQJ WKDW LQ WKH GLVWULFW FRXUW ³D PRYDQW

KDV WKH EXUGHQ RI VKRZLQJ WKDW KH LV HQWLWOHG WR UHOLHI LQ D   PRWLRQ²QRW MXVW D prima facie

VKRZLQJ WKDW KH PHHWV WKH UHTXLUHPHQWV RI   K   EXW D VKRZLQJ RI DFWXDO HQWLWOHPHQW WR

UHOLHI RQ KLV Johnson FODLP´ 

       )LQDOO\ WKH VXEVWDQFH RI &DQQRQ¶V   R ILUHDUP FRQVSLUDF\ FRQYLFWLRQ LV WKDW KH DQG

KLV FRFRQVSLUDWRUV DJUHHG WR DQG GLG SRVVHVV D ILUHDUP LQ IXUWKHUDQFH RI DQ DJUHHPHQW WR URE GUXJ

GHDOHUV¶ VWDVK KRXVHV DQG WR GLVWULEXWH DQ\ QDUFRWLFV VWROHQ GXULQJ WKRVH UREEHULHV $V QRWHG LQ

HYHQ WKH OLPLWHG UHFRUG EHIRUH XV WKHUH LV VRPH LQGLFDWLRQ WKDW WKH MXU\¶V   R YHUGLFW GLG QRW

UHVW VROHO\ RQ WKH FRQVSLUDF\ WR FRPPLW WKH +REEV $FW UREEHULHV SUHGLFDWH EHFDXVH  WKH UREEHULHV

ZHUH LQH[WULFDEO\ LQWHUWZLQHG ZLWK WKH FKDUJHG FRQVSLUDF\ WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH

FRFDLQH DQG PDULMXDQD DQG  WKH MXU\ IRXQG WKH QDUFRWLFV FRQVSLUDF\ SURYHQ EH\RQG D UHDVRQDEOH

GRXEW :KHUH D   R YHUGLFW ILUPO\ UHVWV RQ D FOHDUO\ TXDOLI\LQJ GUXJWUDIILFNLQJ SUHGLFDWH

WKHUH PD\ QRW EH D FRQFHUQ DERXW D SRVVLEOH GHIHFW LQ D UHODWHG FULPH RI YLROHQFH SUHGLFDWH See

United States v. Vasquez  ) $SS¶[   G &LU           MXU\ WULDO   DIILUPLQJ   F

FRQYLFWLRQV EDVHG RQ D QDUFRWLFV WUDIILFNLQJ SUHGLFDWH ZKHUH WKH FRFRQVSLUDWRU GLVFKDUJHG D

ILUHDUP LQ IXUWKHUDQFH RI DQ DJUHHPHQW WR URE GUXJ GHDOHUV DQG WR GLVWULEXWH DQ\ UHFRYHUHG QDUFRWLFV

DQG QDUFRWLFV SURFHHGV EHFDXVH WKHUH ZDV QR SRVVLELOLW\ WKDW WKH MXU\¶V   F YHUGLFW UHVWHG RQO\

RQ WKH UREEHU\ SUHGLFDWH JLYHQ WKDW WKH DJUHHPHQW WR URE ZDV LQH[WULFDEO\ LQWHUWZLQHG ZLWK DQG LQ

IXUWKHUDQFH RI WKH QDUFRWLFV FRQVSLUDF\ WR GLVWULEXWH DQ\ UHFRYHUHG QDUFRWLFV DQG QDUFRWLFV SURFHHGV

DQG WKH MXU\ IRXQG WKH QDUFRWLFV FRQVSLUDF\ SURYHG EH\RQG D UHDVRQDEOH GRXEW  Davila v. United

States  )G   WK &LU  JXLOW\ SOHD QRWLQJ WKDW WKH SHWLWLRQHU DGPLWWHG WR WKH

GUXJWUDIILFNLQJ SUHGLFDWH WKDW PDGH KLP HOLJLEOH IRU D   F FRQYLFWLRQ ZKHQ KH VWDWHG WKH

                                                
                Case: 19-12533        Date Filed: 07/25/2019         Page: 12 of 13


IDFWXDO EDVLV IRU KLV SOHD UHJDUGOHVV RI KRZ KLV FRQYLFWLRQ IRU FRQVSLUDF\ WR FRPPLW +REEV $FW

UREEHU\ LV FODVVLILHG DQG WKDW WKH FRXUW GRHV QRW DGGUHVV  7KLV LV RQO\ WR VD\ WKDW WKHVH PD\ EH

VRPH RI WKH LVVXHV WKH GLVWULFW FRXUW ZLOO QHHG WR DGGUHVV LQ WKH ILUVW LQVWDQFH

                                       ,,, &21&/86,21

       ,Q FRQFOXVLRQ ³ZH QRWH WKDW ZKHQ WKLV &RXUW DXWKRUL]HV D IHGHUDO SULVRQHU WR ILOH D

VXFFHVVLYH   PRWLRQ LQ WKH GLVWULFW FRXUW WKDW DXWKRUL]DWLRQ LV D WKUHVKROG GHWHUPLQDWLRQ DQG

QDUURZO\ FLUFXPVFULEHG´ Solomon v. United States  )G   WK &LU  abrogated

on other grounds by Davis  86 BB  6 &W    ³7KH VXFFHVVLYH PRWLRQ GRHV

QRW VWDQG LQ WKH SODFH RI D ILUVW   PRWLRQ DOORZLQJ WKH PRYDQW WR UDLVH DQ\ FODLP WKDW ZRXOG

KDYH EHHQ FRJQL]DEOH LQ DQ RULJLQDO   SURFHHGLQJ´ Id. ³5DWKHU WKH FODLPV UDLVHG LQ WKH

VXFFHVVLYH   PRWLRQ PXVW VWLOO PHHW WKH UHTXLUHPHQWV RI   K ´ Id. FLWLQJ Randolph v.

United States  )G   WK &LU   ,W LV DOVR LPSRUWDQW WR QRWH WKDW RXU WKUHVKROG

GHWHUPLQDWLRQ WKDW DQ DSSOLFDQW KDV PDGH D SULPD IDFLH VKRZLQJ WKDW KH KDV PHW WKH VWDWXWRU\

FULWHULD RI   K  WKXV ZDUUDQWLQJ RXU DXWKRUL]DWLRQ WR ILOH D VHFRQG RU VXFFHVVLYH  

PRWLRQ GRHV QRW FRQFOXVLYHO\ UHVROYH WKDW LVVXH See In re Moore  )G DW  Jordan 

)G DW  2QFH WKH SULVRQHU ILOHV KLV DXWKRUL]HG   PRWLRQ LQ WKH GLVWULFW FRXUW ³WKH

GLVWULFW FRXUW QRW RQO\ FDQ EXW PXVW GHWHUPLQH IRU LWVHOI ZKHWKHU WKRVH UHTXLUHPHQWV DUH PHW´

Jordan  )G DW 

       ³:KHQ ZH LVVXH DQ RUGHU DXWKRUL]LQJ D KDEHDV SHWLWLRQHU WR ILOH D VHFRQG RU VXFFHVVLYH

  PRWLRQ µWKH GLVWULFW FRXUW LV WR GHFLGH WKH   K LVVXHV IUHVK RU LQ WKH OHJDO YHUQDFXODU

de novo¶´ Randolph  )G DW  TXRWLQJ In re Moore  )G DW  FLWLQJ In re Moss

 )G   WK &LU   DQG Jordan  )G DW   ³2XU µILUVW KDUG ORRN¶ DW

ZKHWKHU WKH   K UHTXLUHPHQWV DFWXDOO\ KDYH EHHQ PHW WKHQ FRPHV LI DW DOO RQ DSSHDO IURP

                                                  
               Case: 19-12533        Date Filed: 07/25/2019        Page: 13 of 13


WKH GLVWULFW FRXUW¶V GHFLVLRQ´ Solomon  )G DW  TXRWLQJ In re Moore  )G DW  

see also In re Moss  )G DW 

       )LQDOO\ VKRXOG WKH GLVWULFW FRXUW FRQFOXGH WKDW &DQQRQ ³KDV HVWDEOLVKHG WKH VWDWXWRU\

UHTXLUHPHQWV IRU ILOLQJ D VHFRQG RU VXFFHVVLYH PRWLRQ LW VKDOO SURFHHG WR FRQVLGHU WKH PHULWV RI WKH

PRWLRQ DORQJ ZLWK DQ\ GHIHQVHV DQG DUJXPHQWV WKH UHVSRQGHQW PD\ UDLVH´ VXFK DV ZDLYHU

SURFHGXUDO GHIDXOW RU WKH FRQFXUUHQW VHQWHQFH GRFWULQH In re Moss  )G DW  $W WKLV

SUHOLPLQDU\ VWDJH ZH RIIHU QR RSLQLRQ DV WR ZKHWKHU WKHVH RU DQ\ RWKHU GHIHQVH PLJKW EDU RU

GHIHDW &DQQRQ¶V Davis FODLP :H OHDYH WKRVH LVVXHV IRU WKH GLVWULFW FRXUW WR UHVROYH LQ WKH ILUVW

LQVWDQFH ³$Q\ GHWHUPLQDWLRQ WKDW WKH GLVWULFW FRXUW PDNHV DERXW ZKHWKHU >&DQQRQ@ KDV VDWLVILHG

WKH UHTXLUHPHQWV IRU ILOLQJ D VHFRQG RU VXFFHVVLYH PRWLRQ DQG DQ\ GHWHUPLQDWLRQ LW PDNHV RQ WKH

PHULWV LI LW UHDFKHV WKH PHULWV LV VXEMHFW WR UHYLHZ RQ DSSHDO IURP D ILQDO MXGJPHQW RU RUGHU LI DQ

DSSHDO LV ILOHG´ Id ³6KRXOG DQ DSSHDO EH ILOHG IURP WKH GLVWULFW FRXUW¶V GHWHUPLQDWLRQ QRWKLQJ

LQ WKLV RUGHU VKDOO ELQG WKH PHULWV SDQHO LQ WKDW DSSHDO´ Id.

       $FFRUGLQJO\ &DQQRQ¶V DSSOLFDWLRQ IRU OHDYH WR ILOH D VHFRQG RU VXFFHVVLYH PRWLRQ LV KHUHE\

*5$17(' DV WR KLV   R FRQYLFWLRQ LQ &RXQW  DQG '(1,(' DV WR KLV   F FRQYLFWLRQV

LQ &RXQWV  DQG